Appeal from a judgment of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered August 4, 2004 in a proceeding pursuant to CPLR article 78. The judgment, inter alia, granted the petition to the extent of directing respondent to provide petitioner copay benefits equivalent to active employees.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.